Citation Nr: 0020975	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-02 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972, and from October 1980 to October 1982.  

The issue currently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal of a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in North Little Rock, Arkansas. 


FINDINGS OF FACT

1.  The September 1998 RO determination, which denied the 
veteran's claim for entitlement to service connection for 
PTSD, constitutes the last final disallowance of the 
veteran's claim on the merits.

2.  The evidence received since the unappealed September 1998 
RO determination is new and is so significant that it must be 
considered to fairly decide the merits of the claim for 
service connection for PTSD.

3.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the September 1998 RO 
determination, in which service connection for PTSD was 
denied, is new and material, and serves to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be granted for disease or 
injury incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  With 
regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran is found to have 
served in a combat situation, stressors related to that 
combat experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen, supra; 38 U.S.C.A. 
§ 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) (1999).  

3.304(f) (1999) provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(f) (effective March 7, 
1997).

The evidence of record at the time of the  September 1998 RO 
rating decision, which denied the veteran's claim, may be 
briefly summarized.  The service medical records concerning 
the veteran's two periods of service are devoid of either 
evidence of complaints of, or treatment afforded the veteran 
for PTSD.  

The veteran's personnel records show that he served in 
Vietnam from May 1970 to July 1970 and from October 1971 to 
April 1972.  Another record shows that in June 1970 he was 
with the 595th Engineer Company and that he served as a crane 
operator.  In addition, it also appears that the veteran 
began travel enroute to Conus on July 4, 1970.  A DD 214, 
Armed Forces of the United States Report of Transfer or 
Discharge, shows that he had Vietnam service from May 18, 
1970, to July 4, 1970, and from October 20, 1971, to April 
18, 1972.  The DD 214 also noted that the veteran's last duty 
assignment and major command was with the HHC 159th Engineer 
Group (Construction), USARV APO 96491.

A medical report shows that the veteran was hospitalized at 
VA facilities VA January 24, 1998, to January 28, 1998.  A 
diagnosis of PTSD was provided.  A VA hospital discharge 
summary, showing that the veteran had been admitted from 
later in January 1998 to early February 1998, includes a 
diagnosis of history of PTSD.  He was again hospitalized at a 
VA facility in February 1998.  On admission a VA social 
worker progress note indicates that the veteran had 
complained of suffering from PTSD symptoms as well as his 
inability to keep a job.  The social worker opined that the 
veteran appeared to be genuine in terms of combat trauma and 
PTSD.  A VA hospital discharge summary dated in March 1998 
includes diagnoses of dysthymic disorder and rule out PTSD.  
A VA hospital discharge summary dated in April 1998 includes 
diagnoses of PTSD.  

The veteran indicated in June 1998 that he was sent to 
Vietnam in May 1970 and that he was a combat engineer.  He 
noted that one of his duties consisted of serving on guard 
duty at night to make sure that mines were not placed in 
areas where fellow soldiers would be working the next day.  
He added that a member of his unit was seriously injured as a 
result of his running over a mine while on a bulldozer.  The 
veteran asserted that he had feelings of guilt and shame, and 
that he suffered from nightmares and flashbacks as a result 
of this incident.  

The veteran also asserted that he witnessed a friend being 
killed following being shot, and that he was afraid to 
attempt to rescue him.  He added that he was suicidal and 
that he was unable to work.  The veteran noted that he served 
in the 159th HQ Div Combat Engineers and that he was in "Li 
Kay," and "Tay Nihn," near Black Virgin Mountain.  He 
could not remember the other areas where he served while in 
Vietnam.  

In July 1998 the veteran further claimed that he served with 
the 20th Combat engineers ("Jungle Eaters") from May 17, 
1970 to July 4, 1970.  He added that a friend, named [redacted] 
([redacted]), was shot on June 26, 1970.  

A VA compensation and pension examination was conducted in 
August 1998.  The report indicates that the veteran informed 
the examiner that he was experiencing nightmares about losing 
two good friends, "[redacted]" and "Mr. [redacted]," between 
May and June 1970.  He added that while they were out on night 
patrol somewhere around "Liakag" they were attacked.  He noted 
that his First Lieutenant and himself were the only 
survivors.  PTSD was diagnosed.  

In September 1998, the RO denied the veteran's claim for 
service connection for PTSD.  At that time the RO noted that 
the veteran had not been awarded any award or citation which 
would act as conclusive evidence of his claimed inservice 
stressors.  It was added that a review of the veteran's 
service personnel records did not sufficiently provide a 
showing that he was in combat or in stressful situations.  
The RO pointed out that the veteran's military occupational 
specialty was light truck driver, supply specialist, and 
crane shovel operator, which, it was noted, were not 
considered to be combat occupations.  The RO found the 
veteran's claim to be not well grounded in that the evidence 
provided was not in sufficient detail so that third party 
verification of the stressors could be accomplished.  

The veteran was notified of that denial and of his appellate 
rights in September 1998 and he did not appeal that decision.  
Accordingly, the September 1998 RO decision is final.  
38 U.S.C.A. § 7105 (West 1991).  However, the veteran may 
reopen his claim by the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

New and material evidence is defined at 38 C.F.R. § 3.156(a) 
(1999) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that in making a determination as to whether new and material 
evidence has been submitted to reopen a previously denied 
final decision, a three-step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107 (West 
1991).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107 (West 1991) has been fulfilled.

The evidence submitted since the September 1998 decision 
includes information provided by the veteran as to his 
claimed stressor, VA medical records, and testimony of the 
veteran at a hearing conducted in April 1999.

A VA PTSD Stressor Questionnaire, submitted VA by the veteran 
in November 1998, indicates that the veteran claimed to have 
witnessed a friend killed as a result of stepping on a mine.  
He added that he was separated from his unit on one occasion 
while on patrol for 12 hours.  He also asserted that he 
witnessed his First Lieutenant ("[redacted]") being stabbed.  
All of the above-mentioned incidents were noted to have 
occurred between May and July 1970.  He stated that these 
incidents occurred outside of "Lai Kei," and that he 
thought he was attached to the 20th Engineer Battalion.  He 
also noted that the only names of fellow soldiers he 
remembered were "[redacted]"; and "[redacted]" and 
"[redacted],"who were both killed in action.  Other duty 
locations were noted to be "Trp. B. 3rd Sq. 5th Cav." 
and "9th Infintry Div. APO  96383.  

A VA discharge summary shows that the veteran was 
hospitalized for about one month from January to February 
1999.  Chronic PTSD was diagnosed.  

Other various VA treatment records dated in 1998 and 1999 
were associated with the record, of which several showed 
diagnoses of PTSD.  

During his April 1999 hearing, the veteran testified that he 
was currently being treated for his PTSD at the VA Medical 
Center (VAMC) in North Little Rock, Arkansas.  He added that 
he was sent home on the fourth of July following his buddy, 
J. C., being killed the previous day.  He added that he was 
about eight or ten feet away when he witnessed from Mr. C. 
step on a mine.  He said Mr. C. was about 21 years old at the 
time of his death.  The veteran noted that Mr. C. was a 
Specialist 4 or a buck private. 

In June 1999 the veteran indicated that while he believed J. 
C. was killed by a mine, he may have been mistaken as to the 
actual way in which Mr. C. was killed.  He added that the 
Army did get him out of Vietnam the following day and that he 
recalled being not very far from Long Bien, where the airport 
was located.  

Also of record is information received from the Vietnam 
Veterans Memorial Wall.  This document, dated in April 1999, 
shows that J. C. Jr. was killed on July 3, 1970 in Tay Ninh, 
South Vietnam.  It was noted was that he was a ground 
casualty, by means of small arms (gun) fire.

To summarize, the additional evidence received since the 
September 1998 decision includes more specific information 
regarding the stressors, particularly the identification of 
his friend who was killed in enemy action.  This evidence is 
new and material and the veteran 's claim for service 
connection for PTSD is reopened.

Pursuant to the Elkins case, the Board must now decide 
whether the claim for service connection for PTSD is well 
grounded.  In this regard, the postservice medical records 
contain a diagnosis of PTSD based on stressors which occurred 
in Vietnam as stated by the veteran.  Accordingly, the claim 
is well grounded.


ORDER

New and material evidence having been submitted, the veteran 
's claim for service connection for PTSD is reopened.  

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

Once it has been determined that a claim is well grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991). 

The veteran has reported several stressors which are confined 
to his first tour of duty in the Republic of Vietnam from May 
22 to July 4, 1970.  These stressors include witnessing 
friend killed as a result of stepping on a mine, his First 
Lieutenant being stabbed, and two other individuals killed in 
action.   He further stated that he saw his friend, J. C. 
killed on July 3, 1970 and he was then sent home on July 4, 
1970.  All of the above-mentioned incidents were noted to 
have occurred between May and July 1970.  

The veteran noted that he served in the 159th HQ Div Combat 
Engineers.  However, his personnel records show that he was 
assigned to 595th Engineer Company during this time period.  
He was assigned to 159th HHC in February 1971.  The Board is 
of the opinion that an attempt should be made to verify the 
stressors.

The United States Court of Appeals for Veterans Claims 
(Court) in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  In West, the Court held 
that the sufficiency of the stressor is a medical 
determination, and therefore adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

Therefore, in order to give the veteran full consideration 
with respect to the present issue on appeal and to accord the 
veteran due process of law, the Board finds that further 
development with respect to the issue on appeal in this case 
is warranted.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1  The RO should ask the veteran to 
provide any additional specific details 
of his stressful events, to include 
dates, places, detailed descriptions, and 
the names and the units involved.  He 
should be asked to provide more detailed 
information regarding the death of J. C. 
to include his unit and the circumstances 
surrounding the veteran witnessing his 
death and the reason(s) he was 
transferred the following day.  

He should be advised to submit any 
verifying information regarding the 
stressors he claims to have experienced 
in service. He may submit statements from 
fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  The 
veteran should be told that the 
information is necessary in order to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

2.  The RO should obtain all treatment 
records from the VAMC in North Little 
Rock, Arkansas from January 1999 to the 
present.  

3.  The RO should review the claims file 
and prepare a summary of the veteran's 
claimed in-service stressors.  This 
summary should then be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, in an 
attempt to verify the veteran's claimed 
stressors.  The USASCRUR's review should 
include a search for any incident reports 
pertaining to the events detailed by the 
veteran, to include, but not be limited 
to, the July 3, 1970 death of J. W. C., 
Jr.  

4.  Depending on the information 
furnished by USASCRUR, the RO should 
request the National Personnel Records 
Center to conduct a search of morning 
reports for the time period in question 
in order to verify the reported unit 
casualties.

5.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat 
related stressors.

6.  Thereafter, if and only if the RO has 
verified a stressor(s), the RO should 
schedule the veteran for a VA examination 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
All testing deemed necessary should be 
performed.  The claims folder is to be 
made available to the examiner in 
conjunction with the examination.  The RO 
is to inform the examiner that only a 
stressor(s) which has been verified by 
the RO may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify which stressor(s) found to 
be established by the record was 
sufficient to produce post-traumatic 
stress disorder. The report of 
examination should include the complete 
rationale for all opinions expressed.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD on a de novo basis.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 



